--------------------------------------------------------------------------------

EXHIBIT 10.5


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
BY AND AMONG
BIG LOTS, INC.,
BIG LOTS STORES, INC.
AND
LISA M. BACHMANN


This amended and restated employment agreement (“Agreement”) by and among Big
Lots, Inc. (“BLI”), Big Lots Stores, Inc. (“Big Lots”) and their affiliates,
predecessor, successor, subsidiaries and other related companies (collectively
the “Company”) and Lisa M. Bachmann (“Executive”), collectively, the “Parties,”
is effective as of December 5, 2008 (“Effective Date”) and supersedes and
replaces any other oral or written agreement or understanding concerning the
terms of the Executive’s employment with the Company but does not supersede or
replace any agreement or arrangement between the Executive or any Group Member
(as defined in Section 4.02[1]) relating to the payment of compensation or
benefits earned (or deemed earned) on account of services performed for a Group
Member before the Effective Date.


1.00           Duration


This Agreement will remain in effect from the Effective Date until it terminates
as provided in Section 5.00 (“Term”).  Any notice of termination required to be
given under this Agreement must be given as provided in Section 6.00 and will be
effective on the date prescribed in Section 5.00.


2.00           Executive’s Employment Function


2.01         Position.  The Executive agrees to serve as the Company’s Senior
Vice President (or other equivalent title conferred by the Company in its sole
discretion) with the authority and duties customarily associated with this
position.  The Executive agrees at all times to observe and to be bound by all
Company rules, policies, practices, procedures and resolutions which apply to
Company employees with a similar title and position and which do not conflict
with the specific terms of this Agreement.  In performance of these duties,
Executive shall be subject to the direction of and report to an individual
holding one or more of the following titles: Chief Executive Officer, President,
Chief Administrative Officer and/or Executive Vice President of
Company.  Company agrees that whoever Executive reports to will hold one or more
of the above titles and that such person will also have the responsibility for
merchandising.


2.02         Place of Performance.  Unless the Company requires the Executive to
perform duties at another location, the Executive’s duties will be performed
principally in Columbus, Ohio, except for travel on the business of any Group
Member.

 
 

--------------------------------------------------------------------------------

 

3.00           Compensation


The Company will pay the Executive the amounts described in Sections 3.00 and
5.00 as compensation for the services described in this Agreement and in
exchange for the duties and responsibilities described in Section 4.00.


3.01         Base Salary.  The Company will pay to the Executive an annualized
base salary of $440,000, which, at the discretion of the Company, may be
adjusted from time to time in a manner that is consistent with the Company’s
compensation policies in effect for Company employees with a similar title and
position (“Base Amount”) but may not be adjusted to any amount lower than
$440,000 without the Executive’s consent.  The Executive’s Base Salary will be
paid in installments that correspond with the Company’s normal payroll
practices.


3.02         Bonus.  The Executive will be eligible to receive bonus
compensation (“Bonus”) under and subject to the terms of the Company’s Big Lots
2006 Bonus Plan, as amended (or any such successor plan, hereinafter, “Bonus
Program”) for the fiscal year beginning January 30, 2008 and for each subsequent
fiscal year during the Term of this Agreement.  The Executive’s Bonus will be an
amount equal to the Base Salary at the end of each fiscal year multiplied by the
Bonus Payout percentage as determined under the Bonus Program.  The Bonus
Program is based upon the achievement of the Company’s annual financial
plan.  The Executive’s Bonus Payout percentage will consist of a Target Bonus of
60 percent of Base Salary and a Stretch Bonus of 120 percent of Base
Salary.  Both “Target Bonus” and a “Stretch Bonus” are defined in the Bonus
Program and are subject to adjustment as provided in the Bonus Program;
provided, however, the Executive’s Target Bonus will never be set at less than
60 percent of Base Salary and the Executive’s Stretch Bonus will never be set at
less than 120 percent of Base Salary.


[1]            Payment.  The payment of any earned Bonuses is subject to the
terms of the Bonus Program and any agreements issued thereunder.


[2]            Fiscal Year.  The term “fiscal year” means the period beginning
on the first Sunday after the Saturday closest to January 31st of each calendar
year and ending on the Saturday closest to January 31st of the following
calendar year.


3.03         Benefit and Other Compensatory Plans.  Subject to their terms
(which the Company may amend at any time), the Executive may participate in any
Company-sponsored employee pension or welfare benefit plan at a level
commensurate with the Executive’s title and position.  The Executive also may
participate in any other deferred incentive or similar compensation program
maintained by the Company and generally made available to other senior executive
officers of the Company.


3.04         Vacation and Sick Leave.  The Executive will be entitled to the
same periods of vacation and sick leave each year that the Company provides
under its vacation and sick leave policy to other senior executive officers of
the Company.


3.05         Expenses.  Consistent with the terms of its business expense
reimbursement policies and procedures, the Company will reimburse Executive for
all normal and reasonable expenses incurred while performing services under this
Agreement, including reasonable travel expenses.  Reimbursement for these
expenses will be made as soon as administratively feasible after the date the
Executive submits appropriate evidence of the expenditure and otherwise complies
with the Company’s business expense reimbursement policies and procedures.

 
2

--------------------------------------------------------------------------------

 

3.06         Automobile Allowance.  The Company will provide the Executive with
an automobile or a monthly automobile allowance in accordance with applicable
Company policies for employees with a similar title and position; provided,
however, that the automobile allowance may not be adjusted to a value lower than
the value the Executive is entitled to receive as of the Effective Date.


3.07         Termination Benefits.  The Company will provide the Executive with
only those termination benefits described in Section 5.00.


4.00           Executive’s Obligations


The amounts described in Sections 3.00 and 5.00 of this Agreement are provided
by the Company in exchange for (and have a value to the Company equivalent to)
the Executive’s performance of the obligations described in this Agreement,
including performance of the duties and the covenants made and entered into by
and between the Executive and the Company in this Agreement.


4.01         Scope of Duties.  The Executive will:


[1]            Devote all available business time, best efforts and undivided
attention to the Company’s business and affairs; and


[2]            Not engage in any other business activity, whether for gain,
profit or other pecuniary benefit except for services benefiting the Group or
any Group Member.


However, the restrictions described in Sections 4.01[1] and [2] will not
preclude the Executive from:


[3]            Making or holding passive investments; or


[4]            Serving on corporate, civic, religious, educational and/or
charitable boards or committees but only if this activity [a] does not interfere
with the Executive’s performance of the duties assumed under this Agreement and
[b] is approved in writing by the Company.


4.02         Confidential Information.


[1]            Obligation to Protect Confidential Information.  The Executive
acknowledges that the Company, its parent, affiliates, predecessor, successor,
subsidiaries and other related companies, including entities that become related
entities after the Effective Date  (collectively, “Group” and separately, “Group
Member”) have a legitimate and continuing proprietary interest in the protection
of Confidential Information (as defined in Section 4.02[2]) and Intellectual
Property (as defined in Section 4.02[3]) and have invested, and will continue to
invest, substantial sums of money to develop, maintain and protect Confidential
Information and Intellectual Property.  The Executive agrees [a] during and
after employment with the Company and as to all Group Members [i] that any
Confidential Information and Intellectual Property will be held in confidence
and treated as proprietary to the Group, [ii] not to use or disclose any
Confidential Information or Intellectual Property except to promote and advance
the Group’s business interests and [b] immediately upon termination for any
reason from employment with the Company, to return to the Company any
Confidential Information and Intellectual Property.

 
3

--------------------------------------------------------------------------------

 

[2]            Definition of Confidential Information.  For purposes of this
Agreement, Confidential Information includes any confidential data, figures,
projections, estimates, pricing data, customer lists, buying manuals or
procedures, distribution manuals or procedures, other policy and procedure
manuals or handbooks, supplier information, tax records, personnel histories and
records, information regarding sales, information regarding properties and any
other information of a similar confidential nature regarding the business,
operations, properties or personnel of the Group, the Company or any other Group
Member which are disclosed to or learned by the Executive while employed by a
Group Member, but will not include [a] the Executive’s own personal personnel
records or [b] any information that [i] the Executive possessed before the date
of initial employment (including periods before the Effective Date) with the
Group that was a matter of public knowledge, [ii] became or becomes a matter of
public knowledge through authorized sources independent of the Executive, [iii]
has been or is disclosed by any Group Member without restriction on its use,
[iv] has been or is required to be disclosed by law or governmental order or
regulation or [v] is germane (but only to the extent that it is germane) to
enforcement of the Executive’s rights under this Agreement and only if its
disclosure is a necessary part of any proceedings described in Section
9.00.  The Executive also agrees that, if there is any reasonable doubt whether
an item is public knowledge, to not regard the item as public knowledge until
and unless the Company’s General Counsel or Chief Executive Officer confirms to
the Executive that the information is public knowledge or an adjudicator finally
decides that the information is public knowledge.


[3]            Intellectual Property.  The Executive expressly acknowledges that
all right, title and interest to all inventions, designs, discoveries, works of
authorship, and ideas conceived, produced, created, discovered, authored or
reduced to practice during the Executive’s performance of services under this
Agreement, whether individually or jointly with any Group Member and whether or
not it is deemed to be “work made for hire” (the “Intellectual Property”) will
be owned solely by the Group, and will be subject to the restrictions set forth
in Section 4.02[1].  All Intellectual Property that constitutes copyrightable
subject matter under the copyright laws of the United States will, from its
conception, be deemed to be a “work made for hire” under the United States
copyright laws and all right, title and interest in and to such copyrightable
works will vest in the Company or the Group.  All right, title and interest in
and to all Intellectual Property developed or produced under this Agreement by
the Executive, whether constituting patentable subject matter or copyrightable
subject matter (to the extent deemed not to be a “work made for hire”) or
otherwise, will be assigned and is hereby irrevocably assigned to the Company or
the Group by the Executive.  Without any additional consideration, the Executive
will execute all documents and take all other actions the Company reasonably
believes are needed to convey the Executive’s complete ownership interest in any
Intellectual Property to the Company or the Group so that the Company or the
Group will own and may protect the Intellectual Property and obtain patent,
copyright and trademark registrations for it.  The Executive agrees that any
Group Member may alter or modify the Intellectual Property at the Group Member’s
sole discretion, and the Executive waives all right to claim or disclaim
ownership.

 
4

--------------------------------------------------------------------------------

 

4.03         Solicitation of Employees.  The Executive agrees that during
employment, and for two years after terminating employment with all Group
Members [1] not, directly or indirectly, to solicit (or facilitate the
solicitation of) any employee of any Group Member to leave employment with the
Group or any Group Member, [2] not, directly or indirectly, to employ, seek to
employ or facilitate the employment of any employee of any Group Member by an
entity that is not a Group Member and [3] not to cause or induce any entity
described in Section 4.05[1] to solicit or employ (or to facilitate the
solicitation or employment of ) any employee of any Group Member.


4.04         Solicitation of Third Parties.  The Executive agrees that during
employment, and for two years after terminating employment with all Group
Members not, directly or indirectly, to recruit, solicit or otherwise induce or
influence any customer, supplier, sales representative, lender, lessor, lessee
or any other person having a business relationship with the Group, the Company
or any other Group Member to discontinue or reduce the extent of that
relationship except in the course of discharging the duties described in this
Agreement and with the good faith objective of advancing the Company’s or the
Group’s (or any other Group Member’s) business interests.


4.05         Non-Competition.  The Executive acknowledges the nature of the
Group’s Business (as defined in Section 4.05[3][a] and  that the Group is one of
the limited number of entities which has developed this type of business; that
the Group’s Business is national in scope and the Executive’s work for the
Group, the Company and other Group Members will give Executive access to the
confidential affairs of the Company and other Group Members, to Confidential
Information and to Intellectual Property as defined in Sections 4.02[2] and
4.02[3] respectively; and that the agreements and covenants of the Executive
contained in Section 4.00 are essential to preserving the Group’s Business and
good will.  Accordingly, the Executive covenants and agrees that:


[1]            During the Restriction Period (as defined in Section 4.05[3][c])
and within the Restricted Area (as defined in Section 4.05[3][b])  the Executive
will not [a] engage in the Group’s Business for the Executive’s own account or
[b] become employed in any manner by, Kmart, Retail Ventures, Inc., Dollar
General, Family Dollar, Dollar Tree, Fred’s, 99¢ Stores, Canned Foods, Tuesday
Morning and TJX Corporation.  Further, the Executive agrees during the
Restricted Period to not become employed by any successor, parent or subsidiary
of the entities (or types of entities) listed above other than in the course of
discharging the duties described in this Agreement.


[2]            Maximum Enforceable Restriction.  If any or all of the covenants
set forth in this Section 4.05 are determined by a court of competent
jurisdiction to be unenforceable by reason of the temporal restrictions being
too great, the geographic areas covered too great, the range of activities too
great or for any other reason, the Court is authorized and will interpret them
to extend over the maximum period of time, the maximum geographic area and the
maximum range of activities or, as to any provision, in such a manner that all
provisions may be given maximum restrictive effect in accordance with applicable
law.

 
5

--------------------------------------------------------------------------------

 

[3]            Definition Relating to Section 4.05.


[a]            Group Business.  For purposes of this Agreement, “Group Business”
includes the operation of Big Lots retail outlets, the inventories of which are
acquired primarily through special purchases such as overstocks, close-outs,
liquidations, bankruptcies, wholesale distribution of overstock, distress,
liquidation and other volume inventories, the operation of Big Lots furniture
stores, and related wholesale operations and other lines of business any Group
Member develops during the Term of this Agreement.


[b]            Restricted Area.  For purposes of this Agreement, “Restricted
Area” means the 50 mile radius surrounding any location in which the Group’s
Business is conducted during the Term of this Agreement.


[c]            Restriction Period.  For purposes of this Agreement, “Restriction
Period” means the Term of this Agreement and one year following termination of
the Executive’s employment with all Group Members, regardless of the reason for
termination; provided, however, that in the event of a Change of Control as
defined in Section 5.07[3] of this Agreement, the Restricted Period shall be for
a period of six (6) months.


4.06         Post-Termination Cooperation.  The Executive agrees that during and
after employment with the Group and without additional compensation (other than
reimbursement for reasonable associated expenses), to cooperate with the Group,
the Company and any other Group Member in the following areas:


[1]            Cooperation With the Group, the Company and Other Group
Members.  The Executive agrees [a] to be reasonably available to answer
questions for any Group Member’s officers or directors regarding any matter,
project, initiative or effort with which the Executive was involved while
employed by any Group Member and [b] to cooperate with the Group, the Company
and any other Group Member during the course of all proceedings arising out of
the Group’s Business about which the Executive has knowledge or
information.  For purposes of this Agreement, [c] “proceedings” includes
internal investigations, administrative investigations or proceedings and
lawsuits (including pre-trial discovery and trial testimony) and [d]
“cooperation” includes [i] the Executive’s being reasonably available for
interviews, meetings, depositions, hearings and/or trials without the need for
subpoena or assurances by the Group, the Company or any other Group Member, [ii]
providing any and all documents in the Executive’s possession that relate to the
proceeding and [iii] providing assistance in locating any and all relevant notes
and/or documents relevant to any proceedings.

 
6

--------------------------------------------------------------------------------

 

[2]            Cooperation With Third Parties.  Unless compelled to do so by
lawfully-served subpoena or court order or to the extent it is germane (but only
to the extent that it is germane) to enforcement of the Executive’s rights under
this Agreement and only as a necessary part of any proceedings under this
Agreement, the Executive agrees not to communicate with, or give statements or
testimony to, any opposing attorney, opposing attorney’s representative
(including a private investigator) or current or former employee relating to any
matter (including pending or threatened lawsuits or administrative
investigations) about which the Executive has knowledge or information except in
cooperation with the Group, the Company and other Group Members.  The Executive
also agrees to notify the Company’s Chief Executive Officer or General Counsel
immediately after being contacted by a third party or receiving a subpoena or
court order to appear and testify with respect to any matter affected by this
section.


[3]            Cooperation With Media.  The Executive agrees not to communicate
with, or give statements to, any member of the media (including print,
television, radio or electronic media) relating to any matter (including pending
or threatened lawsuits or administrative investigations) about which the
Executive has knowledge or information except in cooperation with the Group, the
Company or any other Group Member.  The Executive also agrees to notify the
Company’s Chief Executive Officer or General Counsel immediately after being
contacted by any member of the media with respect to any matter affected by this
section.


4.07         Non-Disparagement.  The Executive and the Company agree (on its
behalf and in behalf of the Group and other Group Members) that after the
Executive’s employment with the Group has ended neither will make any
disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company, the Company’s Chairman, Chief Executive
Officer or any of the Company’s executives or directors or any other Group
Member or their executives and directors.  However, this section will not
preclude [1] any remarks that may be made by the Executive [a] under the terms
of Section 4.06[2], [b] that are required to discharge the duties described in
this Agreement or [c] are germane (but only to the extent that it is germane) to
enforcement of the Executive’s rights under this Agreement and only as a
necessary part of any proceedings under this Agreement or [2] the Company or any
other Group Member from making (or eliciting from any person) disparaging
remarks about the Executive [a] concerning any conduct that may have led to a
termination for Cause, as defined in Section 5.04[3] (including initiating an
inquiry or investigation that may result in a termination for Cause) or [b] that
are germane (but only to the extent that it is germane) to defending against any
action begun by the Executive under this Agreement.


4.08         Notice of Subsequent Employment.  The Executive agrees to notify
the Company of any subsequent employment during the Restriction Period and any
period during which any payment described in Section 5.00 is due or is being
paid.


4.09         Remedies.  The Executive:


[1]            Acknowledges that the obligations and restrictions described in
Sections 4.02 through 4.08 are reasonable in light of the nature of the Group’s
Business and the nature of the Executive’s relationship with the Group and the
Company; that the Group, the Company and all other Group Members have legitimate
business reasons for requiring the Executive’s agreement to all provisions of
Section 4.00; and that the Executive understands these restrictions, has had an
opportunity to fully discuss these restrictions with the Company and accepts the
restrictions.

 
7

--------------------------------------------------------------------------------

 

[2]            Agrees that if any of the obligations to the Company under
Sections 4.02 through 4.08 are breached, the periods during which the
obligations described in Sections 4.02 through 4.08 apply will be extended for
the length of time that the Executive failed to fulfill the obligations under
Sections 4.02 through 4.08.


[3]            Agrees that [a] any breach of any of the terms of this Section
4.00 would result in irreparable injury and damage to the Group, the Company and
all other Group Members for which none would have an adequate remedy at law, [b]
in the event of a breach or any threat of breach by the Executive, the Group,
the Company and any Group Member will be entitled to an immediate injunction and
restraining order to prevent that breach and/or threatened breach and/or
continued breach by the Executive and/or any and all persons and/or entities
acting for, with and/or through the Executive, without having to prove damages
[c] no bond will be required of the Group, the Company or any other Group Member
in connection with an action described in Section 4.09[3][a] and [d] not to
defend any action seeking injunctive or other equitable relief on the basis that
the Group, the Company or any other Group Member has an adequate remedy at law
in money damages or otherwise.  The terms of this Section 4.09 will not prevent
the Company from pursuing any other available remedies for any breach or
threatened breach by the Executive of Section 4.00, including, but not limited
to, the recovery of monetary damages from the Executive or specific
performance.  In addition to any other available remedies, the Group, the
Company or any Group Member may require the Executive to account for and pay
over to the Company all compensation, profits, accruals, increments or other
benefits derived or received by the Executive as a result of any transaction
constituting a breach of any portion of Section 4.00.  The Company may set off
any amounts finally determined by a court of competent jurisdiction to be due
under this section against any amount that may be owed to the Executive under
this Agreement or under any other compensatory arrangement (other than a
tax-qualified retirement plan) between the Executive and the Group, the Company
or any other Group Member.  The Parties agree that any action for breach of any
of the provisions of Section 4.00 and/or injunctive relief will be venued in the
Court of Common Pleas, Franklin County, Ohio.


4.10         Return of Group Property.  Upon termination of employment, the
Executive agrees to promptly return to the Company all property belonging to the
Group or any Group Member; provided, however, that in the event the Executive’s
employment is terminated pursuant to Section 5.06 and the Executive is then
utilizing an automobile provided by the Company, the Executive shall retain the
automobile in accordance with the terms of Section 5.06[5].


4.11         Effect of Termination of Agreement.  The provisions of Section 4.00
will survive any termination of this Agreement and the existence of any claim or
cause of action by the Executive against the Company or any Group Member,
whether predicated on this Agreement or otherwise, will not constitute a defense
to the enforcement by the Group, the Company or any other Group Member of the
covenants and agreements of this Section 4.00; provided, however, that this
Section 4.11 will not, in and of itself, preclude the Executive from defending
against the enforceability of the covenants and agreements of Section 4.00.

 
8

--------------------------------------------------------------------------------

 

5.00           Termination and Related Benefits


This Agreement will terminate upon the occurrence of any of the events described
in this section, although all of the obligations, restrictions and duties
described in Sections 4.02 through 4.08 will continue after the Agreement
terminates and will apply and continue to apply to the Executive and the
Executive’s estate, heirs and assigns for the period described in Sections 4.02
through 4.08.


5.01         Rules of General Application.  The following rules apply generally
to the implementation of Section 5.00:


[1]            Definition of Termination.  For purposes of this Agreement, any
reference to a “termination” of employment or any form thereof shall mean a
“separation from service” as defined in Treasury Regulation §1.409A-1(h) by the
Executive with BLI, Big Lots and all persons with whom BLI would be considered a
single employer under Sections 414(b) and (c) of the Internal Revenue Code of
1986, as amended (the “Code”).


[2]            Application of Pro Rata.  Any pro rata amount to be paid under
Section 5.00 [a] will be calculated as provided in the program through which the
payment is due or [b] if the payment obligation arises solely under this
Agreement, will be based on the number of days between the first day of the
fiscal year during which the Executive terminates employment and the date that
the Executive terminates employment divided by the number of days in the fiscal
year during which the Executive terminates employment.


[3]            Payment of Bonus (or pro rata share of any Bonus).  Any Bonus (or
pro rata portion thereof) payable pursuant to this Section 5.00 will be paid in
accordance with the terms of the applicable bonus plan, but in no event later
than the fifteenth day of the third month following the later of: [a] the end of
the calendar year during which the Executive died, became Disabled or was
involuntary terminated without Cause, as applicable; or [b] the end of the
Company’s fiscal year in which the Executive died, became Disabled or was
involuntary terminated without Cause, as applicable.


5.02         Termination Due to Executive’s Death.  This Agreement will
terminate automatically on the date the Executive dies.  If all requirements of
this Agreement are met (including those described in Section 7.00), as of the
Executive’s date of death, and subject to Section 5.04[5], the Company will make
the following payments to the beneficiary the Executive designates on a form
acceptable to the Company.  If the Executive has not made an effective
beneficiary designation (or has revoked all beneficiary designations), these
payments will be made to the Executive’s surviving spouse or, if the Executive
dies without a surviving spouse, to the Executive’s estate.

 
9

--------------------------------------------------------------------------------

 

[1]            Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.  This amount will be paid on the Company’s next regularly
schedule payroll date for similarly situated employees.


[2]            Bonus.  A pro rata portion of any Bonus the Executive would have
been eligible to receive for the fiscal year in which her death occurs had her
death had not occurred.


[3]            Other.  Any rights accruing to the Executive under any other
compensatory program and any employee benefit plan, fund or program maintained
by the Company will be distributed or made available as required by the terms of
the program, plan or fund or as required by law.


5.03         Termination Due to Executive’s Disability.  If the Executive
becomes Disabled (as defined in Section 5.03[4]), this Agreement shall terminate
automatically.  If all requirements of this Agreement are met (including those
imposed under Section 7.00) and subject to Section 5.04[5], the Company will
make the following payments to the Executive.


[1]            Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.  This amount will be paid on the Company’s next regularly
schedule payroll date for similarly situated employees.


[2]            Bonus.  A pro rata portion of any Bonus the Executive would have
been eligible to receive for the fiscal year in which her termination occurs if
such termination had not occurred.


[3]            Other.  Any rights accruing to the Executive under any other
compensatory program and employee benefit plan, fund or program maintained by
the Company will be distributed or made available as required by the terms of
the program, plan or fund or as required by law.


[4]            Definition of Disability.  For purposes of this Agreement,
“Disability” (and any of its forms) means that, for more than six consecutive
months, the Executive is unable, with reasonable accommodation, to perform the
duties described in Section 4.01 on a full-time basis due to a physical or
mental disability or infirmity.


5.04         Termination for Cause.  The Company may terminate the Executive’s
employment for Cause (as defined in Section 5.04[3]). A termination for Cause
shall only be effective after [a] the Company has delivered a written notice to
the Executive stating that in the Company’s opinion, the Executive may be
terminated for Cause, specifying the details and [b] if the failure or action is
one that can be cured, the Executive does not cure the issue giving rise to the
Cause determination within 30 days after receiving notice.  If the Executive is
terminated for Cause and if all requirements of this Agreement are met
(including those imposed under Section 7.00), the Company will make the
following payments to the Executive:


[1]            Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.  This amount will be paid on the Company’s next regularly
schedule payroll date for similarly situated employees.

 
10

--------------------------------------------------------------------------------

 

[2]            Other.  Any rights accruing to the Executive under any other
compensatory program and employee benefit plan, fund or program maintained by
the Company will be distributed or made available as required by the terms of
the program, plan or fund or as required by law.


[3]            Definition of Cause.  For purposes of this Agreement, Cause means
the Executive’s [a] failure to comply with Company’s policies and procedures
which the Company reasonably determines has had or is likely to have a material
adverse effect on the Group, the Company or any other Group Member; [b] willful
or illegal misconduct or grossly negligent conduct that is materially injurious
to the Group, the Company or any other Group Member, monetarily or otherwise;
[c] violation of laws or regulations governing the Group, the Company or any
other Group Member (including the Sarbanes-Oxley Act of 2002) or violation of
the Company’s code of ethics; [d] breach of any fiduciary duty owed to the
Group, the Company or any other Group Member; [e] misrepresentation or
dishonesty which the Company reasonably determines has had or is likely to have
a material adverse effect on the Group, the Company or any other Group Member;
[f] breach of any provision of Section 4.00 of this Agreement; [g] involvement
in any act of moral turpitude that has a materially injurious effect on the
Group, the Company or any other Group Member or their reputation; or [h] breach
of the terms of any non-solicitation or confidentiality clauses contained in an
employment agreement(s) with a former employer.


[4]            [Reserved]


[5]            Subsequent Information.  The terms of Section 5.04 also will
apply if, within 6 consecutive calendar months beginning after the Executive
terminates under any other provision of Section 5.00, the Company learns of an
event that, had it been known before the Executive terminated employment, would
have justified a termination for Cause.  In this case, the Company will be
entitled to recover any amounts that the Executive or any beneficiary received
under any other provision of Section 5.00, reduced by the amount the Executive
is entitled to receive under this Section 5.04 and any other legally protected
benefits paid or made available under this Agreement that originally was applied
when the Executive terminated.


5.05         Voluntary Termination by Executive.  The Executive may voluntarily
terminate employment with the Company at any time upon thirty (30) days notice
to Company.  In this case, and if all other requirements of this Agreement are
met, and subject to Section 5.04[5), the Company will make the following
payments to the Executive:


[1]            Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.  This amount will be paid in a single lump sum on the
Company’s next regularly schedule payroll date for similarly situated employees.


[2]            Other.  Any rights accruing to the Executive under any other
compensatory program and employee benefit plan, fund or program maintained by
the Company will be distributed or made available as required by the terms of
the program, plan or fund or as required by law.

 
11

--------------------------------------------------------------------------------

 

5.06         Involuntary Termination Without Cause.  The Company may terminate
the Executive’s employment at any time upon thirty (30) days notice to Executive
without Cause by delivering to the Executive a written notice specifying the
same.  If all requirements of this Agreement are met (including those imposed
under Section 7.00) and subject to Section 5.04[5], the Company will make the
following payments to the Executive:


[1]            Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.  This amount will be paid in a single lump sum on the
Company’s next regularly schedule payroll date for similarly situated employees.


[2]            Bonus.  A pro rata portion of any Bonus the Executive would have
been eligible to receive for the fiscal year in which her termination occurs if
such termination had not occurred.


[3]            Income Continuation.  The Executive will be entitled to continue
to receive her Base Salary until the last day of the twelfth complete calendar
month beginning after the termination date.  Such amounts shall be payable in
accordance with the regularly scheduled payroll for similarly situated
employees.  These payments shall be treated as “separation pay” (within the
meaning of Section 409A of the Code) to the maximum extent permitted by Treasury
Regulation §1.409A-1(b)(9).  Any payments in excess of the maximum amount that
can be treated as separation pay pursuant to Treasury Regulation §1.409A-1(b)(9)
shall be subject to the provisions of Section 5.09.


[4]            Health Care.  The Executive will be entitled to continue to
receive the welfare benefits described in Section 3.03 until the last day of the
twelfth complete calendar month beginning after the termination
date.  Thereafter, the Company will reimburse the Executive for the cost of
continuing health coverage under COBRA, less the amount the Executive is
expected to pay as an employee premium for this coverage, if any, until the
earlier of [a] the last day of the twenty-fourth complete calendar month
beginning after the termination date or [b] the date the Executive becomes
eligible for the same or similar coverage under another benefit program.  The
amounts payable under this section will be increased to reimburse the Executive
for federal, state and local income, employment and wage taxes associated with
that reimbursement.  Any reimbursement for continuing health coverage under this
Section 5.06[4], other than with respect to any continuing health coverage
during the applicable COBRA health insurance benefit continuation period
described in Section 4980B of the Code, and any reimbursement for taxes remitted
pursuant to this Section 5.06[4] shall be subject to the following: [c] the
amount eligible for reimbursement during any taxable year of the Executive may
not affect the amount eligible for reimbursement to the Executive in any other
taxable year; [d] any reimbursement shall be made on or before the last day of
the taxable year of the Executive following the taxable year of the Executive in
which the expense is incurred; and [e] the right to such reimbursement may not
be subject to liquidation or exchange for another benefit.


[5]            Transportation.  The Executive will be entitled to continue to
receive the automobile benefits described in Section 3.06 until the last day of
the twelfth complete calendar month beginning after the termination date;
provided, however, that: [a] the benefits provided or amount eligible for
reimbursement during any taxable year of the Executive may not affect the amount
eligible for reimbursement or benefits to be provided in any other taxable year
of the Executive; [b] any reimbursement shall be made on or before the last day
of the taxable year of the Executive following the taxable year of the Executive
in which the expense is incurred; and [c] the right to such benefit or
reimbursement may not be subject to liquidation or exchange for another benefit.

 
12

--------------------------------------------------------------------------------

 

[6]            Other.  Any rights accruing to the Executive under any other
compensatory program and employee benefit plan, fund or program maintained by
the Company will be distributed or made available as required by the terms of
the program, plan or fund or as required by law.


5.07
Termination in Connection With Change of Control.  If the Executive is
Terminated in Connection With a Change of Control (as defined in Section
5.07[5]) at any time during the Protection Period (as defined in Section
5.07[4]) and if all other conditions of this Agreement have been met (including
those imposed under Section 7.00) and subject to Section 5.04[5], the Change
Entity (as defined in Section 5.07[2] will pay or make available the Change
Benefits (as defined in Section 5.07[1]) in lieu of any other amounts of
benefits that might otherwise be due under this Agreement on account of that
termination.



[1]            Change Benefits.  For purposes of this Agreement, “Change
Benefits” means the aggregate of the following, adjusted if appropriate under
Sections 5.07[6] and [7]:


[a]            Base Salary.  The sum of [i] the Base Salary earned to the date
of termination plus [ii] 200 percent of the Executive’s Base Salary at the
highest rate in effect at any time during the Protection Period.  This amount
will be paid in a lump sum cash payment on the Change Entity’s first regular
payroll date for senior executive officers of the Company following the
effective date of the Executive’s Termination in Connection With a Change of
Control.


[b]            Bonus.  Two hundred percent of the Executive’s Stretch Bonus in
effect under the Bonus Program for the year in which the Executive’s employment
is Terminated in Connection With a Change of Control or, if higher, the Stretch
Bonus in effect under the Bonus Program (or comparable program) at any time
during the Protection Period.  This amount will be paid in a single lump sum on
the Change Entity’s next regularly scheduled payroll date for senior executive
officers of the Company following the date of the Executive’s Termination in
Connection With a Change of Control.


[c]            Health Care.  The Change Entity will reimburse the Executive for
the cost of continuing health coverage under COBRA, less the amount the
Executive is expected to pay as an employee premium at the lowest rate in effect
at any time during the Protection Period for this coverage, until the earlier of
[i] the last day of the 24th complete calendar month beginning after the date
the Executive is Terminated in Connection With a Change of Control or [ii] the
date the Executive becomes eligible for comparable benefits at comparable costs
to the Executive under another employer sponsored benefit program.  The amounts
payable under this section will be increased to reimburse the Executive for
federal, state and local income, employment and wage taxes associated with that
reimbursement.  Any reimbursement for continuing health coverage under this
Section 5.07[1][c], other than with respect to any continuing health coverage
during the applicable COBRA health insurance benefit continuation period
described in Section 4980B of the Code, and any reimbursement for taxes remitted
pursuant to this Section 5.07[1][c] shall be subject to the following: [A] the
amount eligible for reimbursement during any taxable year of the Executive may
not affect the amount eligible for reimbursement to the Executive in any other
taxable year; [B] any reimbursement shall be made on or before the last day of
the taxable year of the Executive following the taxable year of the Executive in
which the expense is incurred; and [C] the right to such reimbursement may not
be subject to liquidation or exchange for another benefit.

 
13

--------------------------------------------------------------------------------

 

[d]            Other.  Any rights (including those arising on account of the
Change of Control) accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Change
Entity will be distributed or made available as required by the terms of the
program, plan or fund or as required by law.


[2]            Change Entity.  For purposes of this Agreement, “Change Entity”
means the Company, BLI and any other entity that is a party to the Change of
Control.


[3]            Definition of Change of Control.  For purposes of this Agreement,
“Change of Control” means the first to occur of any of the following events:


[a]  The acquisition by any person (as defined under Section 409A of the Code),
or more than one person acting as a group (as defined under Section 409A of the
Code), of the stock of BLI that, together with the stock of BLI held by such
person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of all of the stock of BLI;


[b] The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of the stock of BLI possessing thirty (30) percent
or more of the total voting power of all of the stock of BLI;


[c]  A majority of the members of the Board of Directors of BLI is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors of BLI prior to
the date of the appointment or election; or


[d]  The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of assets from BLI that have a total gross fair
market value equal to or more than forty (40) percent of the total gross fair
market value of all of the assets of BLI immediately prior to such acquisition
or acquisitions.

 
14

--------------------------------------------------------------------------------

 

This definition of Change of Control under this Section 5.07[3] shall be
interpreted in a manner that is consistent with the definition of “change in
control event” under Section 409A of the Code and the Treasury Regulations
promulgated thereunder.  The effective date of any such Change of Control will
be the date upon which the last event occurs or last action is taken such that
the definition of Change of Control (as set forth above) has been
satisfied.  For purposes of this Agreement, the term “affiliate” means any
person or entity that, along with BLI, constitutes a single employer under
Sections 414(b) and 414(c) of the Code. Determination of affiliate will be
tested as of the date immediately prior to any event constituting a Change of
Control.  Notwithstanding the other provisions of this Section 5.07, the term
“Change of Control” will not mean any transaction, merger, consolidation or
reorganization in which BLI exchanges or offers to exchange newly issued or
treasury shares in an amount less than 50 percent of the then-outstanding equity
securities of BLI entitled to vote for the election of directors, for fifty-one
(51) percent or more of the outstanding equity securities entitled to vote for
the election of at least the majority of the directors of a corporation other
than BLI or an affiliate thereof (the “Acquired Corporation”), or for all or
substantially all of the assets of the Acquired Corporation.


[4]            Protection Period.  For purposes of this Agreement, “Protection
Period” means the period beginning on the first day of the third full
consecutive calendar month beginning before the date of the Change of Control
and ending on the last day of the twenty-fourth consecutive full calendar month
beginning after the date of the Change of Control.


[5]            Termination in Connection With a Change of Control.  For purposes
of this Agreement, “Termination in Connection With a Change of Control” means,
at any time during the Protection Period:


[a]            The Change Entity involuntarily terminates the Executive without
Cause (as defined in Section 5.06).


[b]            The Executive terminates following the occurrence of any of the
following conditions;


[i]  The Change Entity breaches any provision of this Agreement;


[ii] The Change Entity unsuccessfully attempts to terminate the Executive for
Cause (as defined in Section 5.04);


[iii]  The Change Entity attempts to terminate the Executive for any reason
without following the procedures described in this Agreement (including an
acceleration of the periods described in Section 5.03[4] and 5.04[b]);


[iv]  The Change Entity revokes or attempts to revoke or accelerate the duration
of any leave of absence protected by law or authorized by the Company before the
Protection Period or by the Change Entity at any time during the Protection
Period;

 
15

--------------------------------------------------------------------------------

 

[v]  The Change Entity refuses to allow the Executive to return to active
employment at the end of any leave of absence protected by law or authorized by
the Company before the Protection Period or the Change Entity at any time during
the Protection Period; or


[vi]  The Change Entity causes the Executive to resign because of a material
adverse change or material diminution in the Executive’s reporting
relationships, job description, duties, responsibilities, compensation,
perquisites, office or location of employment (as reasonably determined by the
Executive in her good faith discretion); provided, however, that the Executive
shall notify the Company in writing at least forty- five (45) days in advance of
any election by the Executive to terminate her employment hereunder, specifying
the nature of the alleged adverse change or diminution, and the Company shall
have a period of ten (10) business days after the receipt of such notice to cure
such alleged adverse change or diminution before the Executive shall be entitled
to exercise any such rights and remedies.


For purposes of this Section 5.07[5], the termination of employment is deemed to
occur on the Executive’s actual date of termination.


[6]            Treatment of Taxes.  If payments under this Agreement, when
combined with payments and benefits under all other plans and programs
maintained by the Company or the Change Entity, constitute “excess” parachute
payments as defined in Section 280G(b) of the Code, the Change Entity, subject
to Section 5.07[7], will either:


[a]            Reimburse the Executive for the amount of any excise tax due
under Code §4999, if this procedure provides the Executive with an after-tax
amount that is larger than the after-tax amount produced under Section
5.07[6][b]; or


[b]            Reduce the Executive’s benefits under this Agreement so that the
Executive’s total “parachute payment” as defined in Code §280G(b)(2)(A) under
this Agreement and all other agreements will be $1.00 less than the amount that
would generate “excess” parachute payment penalties if this procedure provides
the Executive with an after-tax amount that is larger than the after-tax amount
produced under Section 5.07[6][a].


This comparison will be made as of the date of the corporate event generating
the “parachute payments” although any reimbursement provided under Section
5.07[6][a] will be made when the parachute payment is actually made or
distributed.


Within 10 business days of the date the Change Entity determines that Section
5.07[6][b] should be applied, the Change Entity will apprise the Executive of
the amount of the reduction (“Notice of Reduction”).  Within 10 business days of
receiving that information, the Executive may specify how (and against which
benefit or payment source) the reduction is to be applied (“Notice of
Allocation”).  The Change Entity will be required to implement these directions
within 10 business days of receiving the Notice of Allocation.  If the Change
Entity has not received a Notice of Allocation from the Executive within 10
business days of the date of the Notice of Reduction or if the allocation
provided in the Notice of Allocation is not sufficient to fully implement
Section 5.07[6][b], the Change Entity will apply Section 5.07[6][b]
proportionately based on the amounts otherwise payable under this Agreement or,
if a Notice of Allocation has been returned that does not sufficiently implement
Section 5.07[6][b], on the basis of the reductions specified in the Notice of
Allocation.  Any taxes reimbursed pursuant to Section 5.07[6][a] shall be paid
by the end of Executive’s taxable year next following the taxable year in which
Executive remits payment of the tax or assessment being reimbursed.  Any
reduction pursuant to Section 5.07[6][b] shall be made in accordance with
Section 409A of the Code and the Treasury Regulations promulgated thereunder.

 
16

--------------------------------------------------------------------------------

 

[7]            Effect of Subsequent Tax Claim.  The Change Entity will establish
procedures that will apply to any inquiries regarding the treatment of tax
payments under this Section 5.07.  Within 30 days following the termination of
the Executive’s employment under Section 5.07, the Change Entity will provide
the Executive with a copy of such procedures.


5.08         Constructive Termination. Any material adverse modification or
diminution of Executive’s duties that occurs without Executive’s consent shall
be considered a constructive discharge of Executive by Company and shall entitle
Executive, in addition to any other rights that Executive may have, to the
rights and remedies provided in Section 5.06 hereof; provided, however, that in
order to exercise the rights under Section 5.06, Executive must: (i) notify
Company of the existence of any alleged modification or diminution specifying
the same within thirty (30) days of the initial existence of the modification or
diminution; (ii) provide Company with a period of thirty (30) days following
receipt of such notice to cure the modification or diminution; and (iii)
terminate employment within ten (10) days following the end of the such period
if the modification or diminution is not cured.


5.09         Six-Month Distribution Delay.  Notwithstanding the foregoing, if
Executive is a “specified employee,” within the meaning of Treasury Regulation
§1.409A-1(i) and as determined under BLI’s policy for determining specified
employees, on the Executive’s date of termination, and the Executive is entitled
to a payment and/or a benefit under this Agreement that is required to be
delayed pursuant to Section 409A(a)(2) of the Code, then such payment or benefit
shall not be paid or provided (or begin to be paid or provided) until the first
business day of the seventh month following the Executive’s date of termination
(or, if earlier, the Executive’s death).  The first payment that can be made
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.


6.00           Notice


6.01         How Given.  Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid; or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system.  Any delivery must be [1] in the
case of notices to the Company or the Change Entity, addressed to the Company’s
Chief Executive Office at the Company’s then-current corporate offices and [2]
in the case of notices to the Executive, addressed to the Executive’s last
mailing address contained in the Executive’s personnel file.

 
17

--------------------------------------------------------------------------------

 

6.02         Effective Date.  Any notice permitted or required to be given under
this Agreement will be deemed to have been given and will be effective on the
date it is delivered.


7.00           Execution of Release


The Executive agrees that as a condition of receiving any post-termination
benefit as set forth in Section 5.00 except for earned but unpaid Base Salary to
the date of termination and any legally protected rights the Executive has under
any employee benefit plan maintained by the Company, the Executive or, in the
case of any amounts due after the Executive’s death, the person to whom those
amounts are payable (collectively, the “Payee”)  must execute a comprehensive
release in the form determined from time to time by the Company in its sole
discretion.  Generally, the release will require the Payee and the Payee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and assigns to release and forever discharge
the Group, the Company and all other Group Members, past, present and future,
and their executives, officers, directors, agents, attorneys, successors and
assigns from any and all claims, suits and/or causes of action that grow out of
or are in any way related to the Executive’s recruitment and employment with the
Company that arose on or before the date of the release, other than any claim
that the Company has breached this Agreement.  This release will include, but
not be limited to, any claim that the Company violated the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; the Older
Worker’s Benefit Protection Act; the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964, the Family and Medical Leave Act; any state,
federal law or local ordinance prohibiting discrimination, harassment or
retaliation in employment; any claim for wrongful discharge in violation of
public policy, claims of promissory estoppel or detrimental reliance,
defamation, intentional infliction of emotional distress; or the public policy
of any state; or any federal, state or local law (each as in effect on the
Effective Date and as subsequently amended) relating to any matter within the
purview of this Agreement.  Upon the Executive’s termination of employment with
all Group Members, the Payee will be presented with a release and if the Payee
fails to execute the release, the Payee agrees to forego any payment described
in the first sentence of this section.  The Executive acknowledges that the
Executive is an experienced senior executive knowledgeable about the claims that
might arise in the course of employment with and termination from the Company
and any other Group Member and knowingly agrees that the payments upon
termination provided for in this Agreement are satisfactory consideration for
the release of all possible claims described in the release.  Notwithstanding
anything to the contrary, the failure of the Executive to execute the release
described in this Section 7.00 shall not otherwise cause any payment made
pursuant to this Agreement to be delayed beyond the date on which such payment
was originally scheduled to occur.


8.00           Insurance and Indemnification


The Company will indemnify Executive (including her heirs, executors and
administrators) to the fullest extent permitted under the Company’s Regulations
and Ohio law.  This obligation to provide insurance for the Executive will
survive termination of this Agreement with respect to proceedings or threatened
proceedings based on acts or omissions occurring during the Executive’s
employment with or termination from the Group, the Company or with any other
Group Member.  Concurrently with the execution of this Agreement, BLI will enter
into an indemnification agreement with the Executive.

 
18

--------------------------------------------------------------------------------

 

9.00           Arbitration


9.01         Acknowledgement of Arbitration.  Unless stated otherwise in this
Agreement or any other compensatory or any employee benefit plan, fund or
program maintained by the Company, the Parties agree that arbitration is the
sole and exclusive remedy for each of them to resolve (except as specifically
provided in Section 4.09) and redress any dispute, claim or controversy
involving the interpretation or application of this Agreement, the terms,
conditions or termination of this Agreement and the terms, conditions or
termination of the Executive’s employment with the Company, including any claims
for any tort, breach of contract, violation of public policy or discrimination,
whether such claim arises under federal, state law or local law.


9.02         Scope of Arbitration.  The Executive expressly understands and
agrees that claims subject to arbitration under this section include asserted
violations of the Employee Retirement Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker’s Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; any federal, state or local law or
ordinances prohibiting discrimination, harassment or retaliation in employment;
any claim for wrongful discharge in violation of public policy, claims of
promissory estoppel or detrimental reliance, defamation, intentional infliction
of emotional distress; or the public policy of any state, or any federal, state
or local law (each as in effect on the Effective Date or as subsequently
amended) relating to any matter within the purview of this Agreement.


9.03         Effect of Arbitration.  The Parties intend that any arbitration
award relating to any matter described in Section 9.01 will be final and binding
on them and that a judgment on the award may be entered in any court of
competent jurisdiction and that enforcement may be had according to the terms of
that award.  This Section 9.03 will survive the termination of this Agreement.


9.04         Location and Conduct of Arbitration.  Arbitration will be held in
Columbus, Ohio, and will be conducted by a retired federal judge or other
qualified arbitrator.  The arbitrator will be mutually agreed upon by the
Parties and the arbitration will be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association.  The Parties will have the right to conduct discovery pursuant to
the Federal Rules of Civil Procedure; provided, however, that the arbitrator
will have the authority to establish an expedited discovery schedule and cutoff
and to resolve any discovery disputes.  The arbitrator will have no jurisdiction
or authority to change any provision of this Agreement by alterations of,
additions to or subtractions from the terms of this Agreement.  The arbitrator’s
sole authority will be to interpret or apply any provision(s) of this Agreement
or any public law alleged to have been violated.  The arbitrator has the
authority to award damages and other relief expressly provided by law.


9.05         Time for Initiating Arbitration.  Any claim or controversy relating
to any matter described in Section 9.01 not sought to be submitted to
arbitration, in writing, within 60 days of the date the Party asserting the
claim knew, or through reasonable diligence should have known, of the facts
giving rise to that Party’s claim, will be deemed waived and the Party asserting
the claim will have no further right to seek arbitration or recovery with
respect to that claim or controversy.  Both Parties agree to strictly comply
with the time limitation specified in this section.  For purposes of this
section, a claim or controversy is sought to be submitted to arbitration on the
date the complaining Party gives written notice to the other that [a] an issue
has arisen or is likely to arise that, unless resolved otherwise, may be
resolved through arbitration under this Section 9.00 and [b] unless the issue is
resolved otherwise, the complaining Party intends to submit the matter to
arbitration under the terms of Section 9.00.

 
19

--------------------------------------------------------------------------------

 

9.06         Costs of Arbitration and Attorney’s Fees.  The Company will bear
the arbitrator’s fee and other costs associated with any arbitration, unless the
arbitrator, acting under Federal Rule of Civil Procedure 54(d)(1), elects to
award these fees to the Company.  Attorney’s fees [1] may be awarded to the
prevailing party if expressly authorized by statute, or otherwise each party
will bear its own attorney’s fees and costs but [2] Executive’s attorney’s fees
and other associated costs and expenses will be borne by the Change Entity with
respect to any claim arising under Section 5.07 but only if the arbitrator
concludes the claim legitimately relates to matters within the contemplation of
Section 5.07 (otherwise, the rule described in Section 9.06[1] will
apply).  Notwithstanding the foregoing: [a] any costs being reimbursed must
relate to a claim brought during the lifetime of the Executive with respect to
an alleged breach of any obligation of the Company under this Agreement; [b] the
amount eligible for reimbursement during any taxable year of the Executive may
not affect the amount eligible for reimbursement in any other taxable year; [c]
any reimbursement must be made on or before the last day of the Executive’s
taxable year following the taxable year in which the cost was incurred; and [d]
the right to reimbursement for such costs is not subject to liquidation or
exchange for another benefit.


9.07         Arbitration Exclusive Remedy.  The Parties acknowledge that,
because arbitration is the exclusive remedy for resolving the issues described
in Section 9.01, neither Party may resort to any federal, state or local court
or administrative agency concerning those issues and that the decision of the
arbitrator will be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court before any administrative agency
with respect to any arbitrable claim or controversy.


9.08         Waiver of Jury.  The Executive (personally and in behalf of all the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns) and the Company
(on its own behalf’s and in behalf of its successors, including any Change
Entity) each waive the right to have a claim or dispute with one another decided
in a judicial forum or by a jury, except as otherwise provided in this
Agreement.


10.00           General Provisions


10.01       Representation of Executive.  The Executive represents and warrants
that the Executive is an experienced senior executive knowledgeable about the
issues (and their effect) within the purview of this Agreement and is not under
any contractual or legal restraint that prevents or prohibits the Executive from
entering into this Agreement or performing the duties and obligations described
in this Agreement.

 
20

--------------------------------------------------------------------------------

 

10.02       Modification or Waiver; Entire Agreement.  No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Company’s Chief Executive Officer or other person designated by the
Company’s Board of Directors.  This Agreement, and any attachments referenced in
the Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and, except as otherwise
specifically provided in this Agreement,  any other agreements are terminated
and of no further force or legal effect.  No agreements or representations, oral
or otherwise, with respect to the Executive’s employment relationship with the
Company have been made or relied upon by either Party which are not set forth
expressly in this Agreement.


10.03       Governing Law; Severability.  This Agreement is intended to be
performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations.  If any provision of this
Agreement, or the application of any provision of this Agreement to any person
or circumstance, is, for any reason and to any extent, held invalid or
unenforceable, such invalidity and unenforceability will not affect the
remaining provisions of this Agreement of its application to other persons or
circumstances, all of which will be enforced to the greatest extent permitted by
law and the Parties agree that any invalid or unenforceable provision may and
will be reformed and applied [1] as provided in Section 4.05, with respect to
the matters specifically contemplated in Section 4.00 and [2] with respect to
other matters, [a] to the extent needed to avoid that invalidity or
unenforceability and [b] in a manner that is as similar as possible to the
Parties’ intent (as described in this Agreement).  The validity, construction
and interpretation of this Agreement and the rights and duties of the Parties
will be governed by the laws of the State of Ohio, without reference to the Ohio
choice of law rules.


10.04       No Waiver.  Except as otherwise provided in Section 9.05, failure to
insist upon strict compliance with any term of this Agreement will not be
considered a waiver of any such term or any other term of this Agreement.


10.05       Withholding.  All payments made to or on behalf of the Executive
under this Agreement will be reduced by any amount:


[1]            That the Company is required by law to withhold in advance
payment of the Executive’s federal, state and local income, wage and employment
tax liability; and


[2]            To the extent allowed by law, that the Executive owes (or, after
employment is deemed to owe) to the Group, the Company or any other Group
Member.


Application of Section 10.05[2] will not extinguish the Company’s right to seek
additional amounts from the Executive (or to pursue other appropriate remedies)
to the extent that the amount recovered by application of Section 10.05[2] does
not fully discharge the amount the Executive owes to the Group, the Company or
other Group Member and does not preclude the Group, the Company or any other
Group Member from proceeding directly against the Executive without first
exhausting its right of recovery under Section 10.05[2].


10.06       Survival.  The Parties agree that the covenants and promises set
forth in this Agreement will survive the termination of this Agreement and
continue in full force and effect after this Agreement terminates to the extent
that their performance is required to occur after this Agreement terminates.

 
21

--------------------------------------------------------------------------------

 

10.07       Miscellaneous.


[1]            The Executive may not assign any right or interest to, or in, any
payments payable under this Agreement; provided, however, that this prohibition
does not preclude the Executive from designating in writing one or more
beneficiaries to receive any amount that may be payable after the Executive’s
death and does not preclude the legal representative of the Executive’s estate
from assigning any right under this Agreement to the person or persons entitled
to it.


[2]            This Agreement will be binding upon and will inure to the benefit
of the Executive, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
assigns  and the Company and its successors and, to the extent applicable, the
Group and all Group Members.


[3]            The headings in this Agreement are inserted for convenience of
reference only and will not be a part of or control or affect the meaning of any
provision of the Agreement.


10.08       Successors to Company.  This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, including any Change Entity, and any successor will be
substituted for the Company under the terms of this Agreement.  As used in this
Agreement, the term “successor” means any person, firm, corporation or business
entity which at any time, whether by merger, purchase or otherwise, acquires all
or essentially all of the assets of the business of the
Company.  Notwithstanding any assignment, the Company will remain, with any
successor, jointly and severally liable for all its obligations under this
Agreement.


10.09       Section 409A of the Code.  This Agreement is intended to comply with
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
and this Agreement will be interpreted, administered and operated
accordingly.  Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to the Executive and neither the
Company nor the Boards of Directors of BLI or Big Lots shall be liable to the
Executive for failure to comply with the requirements of Section 409A of the
Code.  Furthermore, the Company may accelerate the time or schedule of a payment
to the Executive if at any time this Agreement fails to meet the requirements of
Section 409A of the Code and the Treasury Regulations promulgated
thereunder.  Such payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of Section
409A of the Code and the Treasury Regulations promulgated thereunder.


Notwithstanding the foregoing, if the Executive terminates for any reason, dies
or becomes Disabled on or prior to December 31, 2008 and is entitled to payment
or benefit as a result of such termination, death or Disability, such payment or
benefit shall be paid or provided [1] pursuant to the terms of this Agreement in
effect immediately prior to the Effective Date, but [2] modified to the extent
necessary for good faith compliance with the requirements of Section 409A of the
Code.  Nothing in this Agreement shall be construed as causing a payment or
benefit to be paid or distributed in calendar year 2008 which is not otherwise
payable or distributable in calendar year 2008.

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 23 pages.



 
BIG LOTS, INC.
     
By: /s/ Dennis B. Tishkoff
     
Signed:  December 5, 2008
         
BIG LOTS STORES, INC.
     
By: /s/ Brad A. Waite
     
Signed:  December 5, 2008
         
Lisa M. Bachmann
     
/s/ Lisa M. Bachmann
     
Signed:  December 5, 2008

 
 
23

--------------------------------------------------------------------------------